Citation Nr: 1119102	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  07-37 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include chronic adjustment disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service with the United States Marine Corps from July 1971 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision from of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California which denied service connection for chronic adjustment disorder. 

In February 2011, the Veteran testified at a personal hearing held before the undersigned, via videoconference from the RO; a transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Decisions of the Board must be based on all of the evidence that is known to be available.  38 U.S.C.A. § 5103(A).  The duty to assist particularly applies to relevant evidence known to be in the possession of the Federal government, such as VA or Social Security records.  Counts v. Brown, 6 Vet. App. 473 (1994).

The Veteran has reported that he has been receiving Social Security disability benefits beginning shortly after service.  The Social Security Administration (SSA) has identified two medical diagnoses as the basis for his disability; mild mental retardation and organic mental disorder.   The RO requested the SSA records, and records were received.  However, the records are for the Veteran's father, who has the same name and appears to have a similar disability.  

As such, a remand to obtain the SSA records for the Veteran is required. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's Social Security Disability (SSA) benefits records. 

2.  After undertaking any other development deemed essential in addition to that specified above, readjudicate the Veteran's claim for an acquired psychiatric disorder, to include chronic adjustment disorder.  If the decision remains adverse to the Veteran, furnish him with an SSOC and afford a reasonable period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

